DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  07/27/21, 04/24/21 and 04/23/21  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-5, 11-15 and 21-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey US 2015/0341599 in view of Mihara et al. US 2017/0011260.
As to claim 1, Carey teaches a system for detecting gaze direction of subjects in an area of real space, comprising: a plurality of sensors, sensors in the plurality of sensors producing respective 
Carey does not explicitly teach logic having access to a database identifying locations of items in the area of real space, that identifies items in the area of real space matching the identified gaze directions of the identified subject; and storing the identified items matching the identified gaze directions of the identified subject as an entry in an item-subject correlations database and accumulating the entries in the item-subject correlations database over a period of time for the plurality of identified subjects, the entry in the accumulated entries including an item identifier, a subject identifier, and a location of the item in the area of real space.
Mihara teaches logic having access to a database identifying locations of items in the area of real space, that identifies items in the area of real space matching the identified gaze directions of the identified subject; [abstract; figs. 1-13; ¶ 0036-0039; ¶ 0045-0063; ¶ 0066-0069; ¶ 0071-0073; ¶ 0075-0085] and storing the identified items matching the identified gaze directions of the identified subject as an entry in an item-subject correlations database and accumulating the entries in the item-subject correlations database over a period of time for the plurality of identified subjects, the entry in the accumulated entries including an item identifier, a subject identifier, and a location of the item in the area of real space. [abstract; figs. 1-13; ¶ 0036-0039; ¶ 0045-0063; ¶ 0066-0069; ¶ 0071-0073; ¶ 0075-0085]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Mihara with the teachings of Carey for the benefit of combining prior art elements of a known method to yield a predictable result of improved tracking and monitoring of 
As to claim 2, Carey (modified by Mihara) teaches the limitations of claim 1. Mihara teaches logic that calculates a unique visitor directional impression from the accumulated entries in the item-subject correlations database, wherein the unique visitor directional impression identifies a number of unique or distinct subjects who looked at the item identified by the item identifier. [figs. 1-13; ¶ 0045-0046; ¶ 0062-0069; ¶ 0071-0073; ¶ 0075-0089] 
As to claim 3, Carey (modified by Mihara) teaches the limitations of claim 2. Mihara teaches logic that calculates unique visitor directional impressions over a period of time. [figs. 1-13; ¶ 0087-0090]
As to claim 4, Carey (modified by Mihara) teaches the limitations of claim 2.  Mihara teaches logic that determine lengths of time for which the identified subject maintains respective gaze directions and stores the  determined lengths of times in respective entry in the accumulated entries storing the identified items matching the identified gaze directions of the identified subject. [figs. 1-13; ¶ 0044-0045; ¶ 0067-0098]
As to claim 5, Carey (modified by Mihara) teaches the limitations of claim 4. Mihara teaches further including logic that calculates lengths of time for which items are in the gaze directions of a particular identified subject during the particular identified subject's presence in the area of real space. [¶ 0044-0045; ¶ 0062-0072; ¶ 0087-0098]
As to claim 11, Carey teaches a method of detecting gaze direction of subjects in an area of real space, the method including: receiving a plurality of sequences of frames of corresponding fields of view in the real space, and using the sequences of frames in the plurality of sequences of frames to identify locations of an identified subject and gaze directions of the subject in the area of real space over time; [abstract; figs. 2-3; ¶ 0074-0099]  
Carey does not explicitly teach accessing a database identifying locations of items in the area of real space, and using the locations to identify items in the area of real space matching the identified gaze directions of the identified subject; and storing the identified items matching the identified gaze directions of the identified subject as an entry in an item-subject correlations database and accumulating the entries in the item-subject correlations database over a period of time for the plurality of identified subjects, the entry in the accumulated entries including an item identifier, a subject identifier, and a location of the item in the area of real space.
Mihara teaches accessing a database identifying locations of items in the area of real space, and using the locations to identify items in the area of real space matching the identified gaze directions of the identified subject; [abstract; figs. 1-13; ¶ 0036-0039; ¶ 0045-0063; ¶ 0066-0069; ¶ 0071-0073; ¶ 0075-0085] and storing the identified items matching the identified gaze directions of the identified subject as an entry in an item-subject correlations database and accumulating the entries in the item-subject correlations database over a period of time for the plurality of identified subjects, the entry in the accumulated entries including an item identifier, a subject identifier, and a location of the item in the area of real space. [abstract; figs. 1-13; ¶ 0036-0039; ¶ 0045-0063; ¶ 0066-0069; ¶ 0071-0073; ¶ 0075-0085]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Mihara with the teachings of Carey for the benefit of combining prior art elements of a known method to yield a predictable result of improved tracking and monitoring of products and person’s interest. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Mihara in order to improve the similar device (apparatus, method, or product) of Carey in the same way and yield the predictable result of improved tracking and monitoring of products and person’s interest.
As to claim 12, The Carey (modified by Mihara) teaches the limitations of claim 11. Mihara teaches further including calculating a unique visitor directional impression from the accumulated entries in the item-subject correlations database, wherein the unique visitor directional impression identifies a number of unique or distinct subjects who looked at the item identified by the item identifier. [figs. 1-13; ¶ 0045-0046; ¶ 0062-0069; ¶ 0071-0073; ¶ 0075-0089]
As to claim 13, Carey (modified by Mihara) teaches the limitations of claim 12. Mihara teaches further including calculating unique visitor directional impressions over a period of time. [figs. 1-13; ¶ 0087-0090]
As to claim 14, Carey (modified by Mihara) teaches the limitations of claim 12. Mihara teaches further including determining lengths of time for which the identified subject maintains respective gaze directions and storing the determined lengths of times in respective entry in the accumulated entries storing the identified items matching the identified gaze directions of the identified subject. [figs. 1-13; ¶ 0044-0045; ¶ 0067-0098]
As to claim 15, Carey (modified by Mihara) teaches the limitations of claim 14. Mihara teaches further including calculating lengths of time for which items are in the gaze directions of a particular identified subject during the particular identified subject's presence in the area of real space. [¶ 0044-0045; ¶ 0062-0072; ¶ 0087-0098]
As to claim 21, Carey teaches a non-transitory computer readable storage medium impressed with computer program instructions to detect gaze direction of subjects in an area of real space, the instructions, when executed on a processor, implement a method comprising:  receiving a plurality of sequences of frames of corresponding fields of view in the real space, and using the sequences of frames in the plurality of sequences of frames to identify locations of an identified subject and gaze directions of the subject in the area of real space over time; [abstract; figs. 2-3; ¶ 0074-0099]  
Carey does not explicitly teach accessing a database identifying locations of items in the area of real space, and using the locations to identify items in the area of real space matching the identified gaze directions of the identified subject; and storing the identified items matching the identified gaze directions of the identified subject as an entry in an item-subject correlations database and accumulating the entries in the item-subject correlations database over a period of time for the plurality of identified subjects, the entry in the accumulated entries including an item identifier, a subject identifier, and a location of the item in the area of real space.
Mihara teaches accessing a database identifying locations of items in the area of real space, and using the locations to identify items in the area of real space matching the identified gaze directions of the identified subject; [abstract; figs. 1-13; ¶ 0036-0039; ¶ 0045-0063; ¶ 0066-0069; ¶ 0071-0073; ¶ 0075-0085] and storing the identified items matching the identified gaze directions of the identified subject as an entry in an item-subject correlations database and accumulating the entries in the item-subject correlations database over a period of time for the plurality of identified subjects, the entry in the accumulated entries including an item identifier, a subject identifier, and a location of the item in the area of real space. [abstract; figs. 1-13; ¶ 0036-0039; ¶ 0045-0063; ¶ 0066-0069; ¶ 0071-0073; ¶ 0075-0085]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Mihara with the teachings of Carey for the benefit of combining prior art elements of a known method to yield a predictable result of improved tracking and monitoring of products and person’s interest. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Mihara in order to improve the similar device (apparatus, method, or product) of Carey in the same way and yield the predictable result of improved tracking and monitoring of products and person’s interest.
As to claim 22, Carey (modified by Mihara) teaches the limitations of claim 21, further including calculating a unique visitor directional impression from the accumulated entries in the item-subject correlations database, wherein the unique visitor directional impression identifies a number of unique or distinct subjects who looked at the item identified by the item identifier. [figs. 1-13; ¶ 0045-0046; ¶ 0062-0069; ¶ 0071-0073; ¶ 0075-0089]
As to claim 23, Carey (modified by Mihara) teaches the limitations of claim 22. Mihara teaches further including calculating unique visitor directional impressions over a period of time. [figs. 1-13; ¶ 0087-0090]
As to claim 24, Carey (modified by Mihara) teaches the limitations of claim 22. Mihara teaches further including determining lengths of time for which the identified subject maintains respective gaze directions and storing the determined lengths of times in respective entry in the accumulated entries storing the identified items matching the identified gaze directions of the identified subject. [figs. 1-13; ¶ 0044-0045; ¶ 0067-0098]
As to claim 25, Carey (modified by Mihara) teaches the limitations of claim 24. Mihara teaches further including calculating lengths of time for which items are in the gaze directions of a particular identified subject during the particular identified subject's presence in the area of real space. [¶ 0044-0045; ¶ 0062-0072; ¶ 0087-0098]

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey US 2015/0341599 in view of Mihara et al. US 2017/0011260 in view of Tusch et al. US 2021/0279475.
As to claim 6, Carey (modified by Mihara) teaches the limitations of claim 5. 
Carey (modified by Mihara) does not explicitly teach including logic that determines locations in the area of real space at which a particular item is in the gaze directions of the identified subjects and display a view of the locations in the area of real space where the particular item was in the gaze direction of the identifier subjects.
Tusch teaches including logic that determines locations in the area of real space at which a particular item is in the gaze directions of the identified subjects and display a view of the locations in the area of real space where the particular item was in the gaze direction of the identifier subjects. [abstract; fig. 39; table 8; ¶ 0013-0024; ¶  0355; ¶ 0652; ¶ 0661; ¶ 0673-0677; ¶ 0692-0696]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Tusch with the teachings of Carey (modified by Mihara)  for the benefit of combining prior art elements of a known method to yield a predictable result of improved tracking and monitoring of person’s interest. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Tusch in order to improve the similar device (apparatus, method, or product) of Carey (modified by Mihara) in the same way and yield the predictable result of improved tracking and monitoring of person’s interest.
As to claim 16, Carey (modified by Mihara) teaches the limitations of claim 15. 
Carey (modified by Mihara) does not explicitly teach including determining locations in the area of real space at which a particular item is in the gaze directions of the identified subjects and displaying a view of the locations in the area of real space where the particular item was in the gaze direction of the identifier subjects.
Tusch teaches including determining locations in the area of real space at which a particular item is in the gaze directions of the identified subjects and displaying a view of the locations in the area of real space where the particular item was in the gaze direction of the identifier subjects.
 [abstract; fig. 39; table 8; ¶ 0013-0024; ¶  0355; ¶ 0652; ¶ 0661; ¶ 0673-0677; ¶ 0692-0696]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Tusch with the teachings of Carey (modified by Mihara)  for the benefit of combining prior art elements of a known method to yield a predictable result of improved tracking and monitoring of person’s interest. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Tusch in order to improve the similar device (apparatus, method, or product) of Carey (modified by Mihara) in the same way and yield the predictable result of improved tracking and monitoring of person’s interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483